CPLR article 78 proceeding transferred to this Court by an order of Supreme Court, Erie County (Siwek, J), entered March 21, 2003, to review a determination of respondent which, after a hearing, revoked petitioner’s license as an owner/driver of harness racing horses.
*1004It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: In this CPLR article 78 proceeding, petitioner challenges respondent’s determination that he violated 9 NYCRR 4102.2, 4119.7 (a) (3), 4119.9 (a), 4119.10, and 4120.6 (a) (1) and (c), by possessing drugs, unlabeled vials, syringes, and needles with the intention of administering drugs to his horses on a day that they were scheduled to race. Contrary to the contention of petitioner, substantial evidence supports respondent’s determination that petitioner attempted to violate respondent’s drug rules (see 9 NYCRR 4102.2). We reject the further contention of petitioner that the penalty of revocation of his license is “so disproportionate to the offense as to be shocking to one’s sense of fairness” (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 237 [1974]; see Matter of DeBonis v Corbisiero, 155 AD2d 299, 302 [1989], lv denied 75 NY2d 709 [1990], cert denied 496 US 938 [1990]; see generally Matter of Harp v New York City Police Dept., 96 NY2d 892, 894 [2001]). Present—Pigott, Jr., PJ, Green, Scudder, Kehoe and Hayes, JJ.